DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The replacement abstract submitted 5/28/2021 has been received, and is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US Patent Application Publication No. 2010/0101244, previously of record) in view of Billman et al (US Patent Application Publication No. 2002/0020177, previously of record via IDS of November 4, 2019).
Regarding claim 16, Yoshida et al. discloses a method of controlling an ice maker, the ice maker comprising i) a refrigeration system comprising a compressor (CM, see figure 1 and paragraph [0028]) and an ice formation device (ice making plate 10 in combination with evaporator 14, see figure 1 and paragraph [0028]), ii) a water system for supplying water to the ice formation device, the water system comprising a water reservoir (20, see figure 1 and paragraph [0024]) adapted to hold water to be formed into ice and a discharge valve (DV, see figure 1 and paragraph [0027]) in fluid communication with the water reservoir, and iii) a control system comprising an ice level sensor (ice storage detection means TS, see figure 1 and paragraph [0023]) adapted to sense whether an ice storage bin is full of ice, a water level sensor (float switch FS, see figure 1 and paragraph [0024]) adapted to sense a water level in the water reservoir, and a controller (32, see figure 1) adapted to control the operation of the refrigeration system and the water system, the method comprising:
receiving, by the controller, an indication from the ice level sensor that the ice storage bin is full of ice (full-of-ice state, indicated by sensor TS, see paragraph [0023]);
causing, by the controller, the discharge valve to open to drain water from the water reservoir based on the receiving, by the controller, the indication from the ice level sensor that the ice storage bin is full of ice (special water discharge operation, see abstract and paragraphs [0023] and [0037]);

causing, by the controller, the discharge valve to close based on the receiving, by the controller, the indication from the water level sensor that the water reservoir is empty (terminate water-discharge operation, see step s21 in figure 3, see also paragraph [0038], “when the duration time T passes after detection of ice completion water level LWL by the float switch, the ice-making water pump PM is stopped and the water discharge valve DV is closed, terminating the special water-discharge operation”).
It is noted that Yoshida et al does not disclose details of the water level sensor, and therefore Yoshida does not disclose sending, from the water level sensor to the controller, the indication that the water reservoir is empty when the water level in the water reservoir is below a plurality of openings in a fitting of the water level sensor which open to a bottom wall of the water reservoir.
However, Billman et al explicitly discloses a fitting (48) with openings (50, see figure 5 and paragraph [0017]) defined by the bottom of the reservoir (see figure 5 and paragraph [0017]), such that the indication the water reservoir is empty is sent when the water in the reservoir is below the tops of the plurality of openings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to locate the pressure sensor of Yoshida such that the indication that the reservoir is empty is sent from the water level sensor to the controller when the water level in the reservoir is below the plurality of openings in the fitting, as is taught by Billman et al, in order to accurately measure whether or not the reservoir had sufficient water in it to be drawn into a pipe.



Regarding claim 18, the controller is further configured to cause the water pump to turn on to pump water from the water reservoir through the discharge valve (see figure 1 and paragraph [0038] of Yoshida; the disclosed structure of discharge means 44 uses the pump to get the water up to the discharge valve).

Regarding claim 19, Yoshida et al. discloses the step of causing, by the controller, the compressor to turn off after receiving by the controller the indication from the ice level sensor that the ice storage bin is full (see figure 5, which indicates whether various components are off or on during a given operation, and indicates the compressor is off during the water discharge operation and standby, see last two columns).

Regarding claim 20, Yoshida discloses the step of receiving, by the controller, an indication from the ice level sensor that the ice storage bin is not full of ice (see step s22 in figure 4), and
causing, by the controller, the compressor to turn on to resume the making of ice (see step s1 at the bottom of figure 4).

Regarding claim 22, it is noted that Yoshida does not disclose that the fitting has a bottom edge in contact with the bottom wall of the water reservoir.
However, Billman clearly illustrates a fitting (48) with openings (50, see figure 5 and paragraph [0017]) having the bottom of the openings formed by the bottom of the water reservoir, and a bottom edge of the fitting in contact with the bottom wall of the water reservoir (see figure 5).


Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 5 that the abstract has been amended to overcome the objection thereto. This is correct, and the objection has not been maintained.
It is argued on page 5 that the claims have been amended to overcome the rejection under 35 USC 112(b) as indefinite due to lack of clarity.
This is correct, and the rejection has not been maintained.
It is argued on pages 5-7 that the openings 51 of Kouda have material surrounding their parameters such that they are fully enclosed, and therefore they do not open to a bottom wall of the water reservoir.
However, this argument is moot in view of the above, new grounds of rejection. Because of the change in the grounds of rejection, this action has not been made final.
It is argued on pages 7 and 8 that claims 17-20 and 22 are allowable as depending upon allowable claim 16. As claim 16 is not allowable, the argument is unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763